Citation Nr: 1414163	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  13-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1951 to June 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision on behalf of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2013).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

2.  Tinnitus was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

3.  A chronic right knee disorder was not evident during service and degenerative joint disease of the right knee was not manifested until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  Tinnitus was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

3.  Degenerative joint disease of the right knee was neither incurred in nor aggravated by service nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A February 2011 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) have been certified as unavailable for review, having likely been destroyed in a fire at the National Personnel Records Center.  The Veteran was notified of this probable loss in August 2011.  All pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations in October 2011.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition (as identified in 38 C.F.R. § 3.309(a)) noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss or arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Bilateral Hearing Loss

The Veteran contends that his hearing loss is the result of exposure to gunfire in combat during service.  The Board notes that the Veteran's service records show that he was engaged in combat during the Korean War and, thus, exposure to acoustic trauma is conceded.  During the Board hearing in September 2013 the Veteran testified that he had first noted a hearing deficiency after he was released from service.  He stated that at the time of examination for separation from service he recalled that he complained of having a "buzzing" in his ears that, he was told, would go away.  

Post-service treatment records include a report of hospitalization at a VA facility in August 1962 for chronic conjunctivitis.  On examination during the hospitalization the ears were reported to be normal.  Additional VA treatment records, dated in 2001, show treatment for complaints of right knee pain, but no reference is made of hearing loss.  A VA audiometric evaluation in September 2010 shows mild hearing loss to 1000 hertz, with severe sensorineural hearing loss thereafter.  

The Veteran was examined by VA in October 2011 in order to obtain an opinion regarding whether the acoustic trauma to which the Veteran was exposed during service could be the cause of his hearing loss.  Audiometric testing revealed that he has a hearing loss for VA purposes.  38 C.F.R. § 3.385 (2013).  After examination and review of the records, the VA examiner rendered an opinion that it was less likely than not that the hearing loss was the result of service.  The rationale provided was that the Veteran had given a history of having had occupational noise exposure and the remoteness of the complaints from his period of active duty.  Thus the examiner stated that it would be speculative to relate the Veteran's hearing loss to service.  

Other than the statements made by and on behalf of the Veteran, the record is devoid of documentation that supports a relationship between the Veteran's service and the development of his hearing loss.  While the Veteran testified that he first noted hearing loss at the time he left service, treatment records in 1962 and 2001 show no complaint or manifestation of hearing loss, which was first demonstrated on examination in 2010.  The Board finds that if the appellant had, in fact, been suffering from hearing loss since service, he would have mentioned it at some time when he was seeking treatment for other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  In addition, the claim on appeal turns on the question of whether there exists a medical relationship between current hearing loss and service.  The Board points out that questions of medical diagnosis and causation are within the province of medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The only medical evidence in the record on the subject does not support a nexus between the claimed in-service acoustic trauma and the present hearing loss.  Under these circumstances, there is no basis for the establishment of service connection for hearing loss and the appeal must be denied.  

Tinnitus

The Veteran is also claiming service connection for tinnitus, of which he testified he noted at the time of his separation from service.  Exposure to acoustic trauma during service is conceded by the Board.  Medical records of treatment at a VA hospital in 1962 and VA outpatient treatment records dated from 2001 show no complaints of tinnitus.  On VA audiological examination in September 2010 hearing loss was noted, but there were no complaints of tinnitus at that time.  As with hearing loss, the Board finds that if the Veteran had, in fact, been suffering from tinnitus since service, he would have mentioned it when he was seeking treatment for other disabilities.  See Kahana 24 Vet. App. at 428.   

An examination was conducted by VA in October 2011.  At that time, after examination and review of the record, the examiner rendered an opinion that it was less likely than not that the Veteran's tinnitus was related to service.  The rationale was that the Veteran had not reported "hearing loss" (believed to be a typographical error, which should have been written as tinnitus) at the time of his audiology visit in September 2010.  

The Board finds that the absence of complaints of tinnitus in 1962, 2001 or 2010 is persuasive that the Veteran did not have chronic tinnitus since his separation from active duty.  As there is no medical opinion in the record to establish that the current complaints of tinnitus are related to service, there is no basis to establish service connection and the appeal is denied.   

Right Knee Disability

The Veteran is seeking service connection for a right knee disability, which is believed to be related to a knee injury that he sustained while in combat.  As noted, the Veteran's STRs are not available for review, but, as the Veteran has testified that he sustained the injury in combat and it is consistent with the nature and circumstances of his service, the Board concedes that he had this injury while on active duty.  Whether the in-service injury is related to the development of chronic knee disability, particularly the arthritis noted on current examinations, must be established by the medical evidence.  Post-service medical evidence shows no complaints of knee pain until VA treatment records dated in December 2001 and degenerative joint disease is first demonstrated on examination in October 2011.  Thus, there is no evidence of continuity of symptoms of chronic right knee disability from the time of the Veteran's discharge from service until 2001, many years after separation from service.  The absence of clinical treatment records for almost 50 years after active duty is probative evidence against continuity of symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  Again, the Board finds that if the Veteran had, in fact, been suffering from a chronic right knee disability since service, he would have mentioned it at some time prior to 2001.  See Kahana 24 Vet. App. at 428.  

On VA examination in October 2011, the examiner rendered an opinion that the degenerative joint disease of the right knee was less likely than not related to the injury sustained in service.  The rationale was that the right knee arthritis was more likely age related.  

As the record does not show continuous symptoms of right knee disability following service, arthritis of the right knee within one year of separation, or a relationship between service and the current right knee disability, service connection is not warranted and the claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for degenerative joint disease of the right knee is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


